329 F.2d 494
Joe DELEGAL, Appellant,v.UNITED STATES of America, Appellee.
No. 20750.
United States Court of Appeals Fifth Circuit.
March 30, 1964, Rehearing Denied May 5, 1964.

Julian Hartridge, Jr., Julian Hartridge, Sr., Savannah, Ga., for appellant.
Donald H. Fraser, U.S. Atty., Richard C. Chadwick, Asst. U.S. Atty., Savannah, Ga., for appellee.
Before MAGRUDER,1 JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The appellant, convicted after a trial without a jury, on three counts of an indictment charging possession, in Chatham County, Southern District of Georgia, of non-tax-paid whiskey, seeks reversal of three consecutive one-year sentences.  The appellant took the stand, denied receiving the liquor and denied knowing the person who testified as to the deliveries.  The defense of entrapment was urged by the appellant at the trial but has been abandoned here.


2
Although not specifically raised at the trial, the appellant here urges that there is no proof which identified him as the Joe Delegal to whom liquor was delivered.  While it would have been better if the witness who testified as to the delivery of the whiskey had pointed out the appellant as the person to whom it was delivered, the evidence was sufficient to permit the inference that the defendant on trial was the person who received the liquor.


3
It is asserted that venue was not proved.  A witness testified that on November 15, 1961, he delivered fifty gallons of non-tax-paid whiskey to the home of Joe Delegal 'here in Savannah, Georgia.'  He also testified that on November 17 and November 21, 1961, he made other deliveries to the home of Joe Delegal, all of which were accepted by Delegal.  It could be inferred that all deliveries were made to the same place in Savannah.  No proof was required that 'here in Savannah' was in Chatham County, Southern District of Georgia.


4
There is no error.  The judgment of the district court is Affirmed.



1
 Senior Circuit Judge of the First Circuit, sitting by designation